                                UNITED STATES DISTRICT COURT
                                        EASTERN DISTRICT OF WISCONSIN
                                                OFFICE OF THE CLERK

                                                  Green Bay Division
                                                   Jefferson Court Building
                                             125 South Jefferson Street, Room 102
                                                  Green Bay, WI 54301-4541

GINA M. COLLETTI                                                                                     TEL: 920-884-3720
     CLERK                                                                                           FAX: 920-884-3724
                                                                                                    www.wied.uscourts.gov




                                              September 17, 2020

  Gordon Z Novod
  Grant & Eisenhofer PA
  485 Lexington Ave - 29th Flr
  New York, NY 10017

          Re:      Halperin v. Richards, et al.
                   USDC Case No.: 19-C-1561

  Dear Mr. Novod:

          Your Notice of Appeal to the U.S. Court of Appeals for the Seventh Circuit was filed
  on September 16, 2020. If a transcript is necessary, please complete the Transcript Request Form and the
  Seventh Circuit Transcript Information Sheet available on the Court’s website at www.wied.uscourts.gov
  under the Forms tab.

          The District Court will ensure that the record is complete and made available electronically to the
  Court of Appeals within 14 days of filing the notice of appeal. Any confidential record or exhibit that is
  not available electronically will be prepared and held by the District Court until requested by the Court of
  Appeals. Counsel must review the docket sheet within 21 days of filing the notice of appeal to ensure that
  the record is complete.

          Motions to correct or modify, supplement, or strike a pleading from the record must first be filed
  with the District Court. The District Court’s ruling on the motion will become part of the record and notice
  of the decision will be sent to the Court of Appeals.

           If a docketing statement, as required by Circuit Rule 3(c), was not filed with the notice of appeal,
  it should be filed directly with the Clerk of Court for the U.S. Court of Appeals for the Seventh Circuit.

                                                      Very truly yours,

                                                      GINA M. COLLETTI
                                                      Clerk of Court

                                                      s/ Terri Lynn Ficek
                                                      Deputy Clerk, Appeals




            Case 1:19-cv-01561-WCG Filed 09/17/20 Page 1 of 1 Document 43
